PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. ) Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material under §240.14a-12 Sigma Designs, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: SIGMA DESIGNS, INC. Notice of Annual Meeting of Shareholders to be held July 26, 2013 May 31, 2013 To the Shareholders of Sigma Designs, Inc.: The Annual Meeting of Shareholders of Sigma Designs, Inc., a California corporation (the “Company”), will be held at our principal executive offices on July 26, 2013 at 2:00 p.m., Pacific Daylight Time, for the following purposes: 1. To elect five directors; 2. To ratify the appointment of Armanino LLP as the Company’s independent registered public accounting firm for fiscal year 2014; 3. To hold an advisory vote on our executive compensation for our named executive officers (the “say-on-pay vote”). We will also transact any other business that may properly come before the Annual Meeting or at any adjournments or postponements of the Annual Meeting. Shareholders of record as of the close of business on May 28, 2013 are entitled to notice of, and to vote at, the Annual Meeting and any postponement(s) or adjournment(s) thereof. It is important that your shares be represented at this meeting. Even if you plan to attend the meeting, we hope that you will vote as soon as possible. Voting now will ensure your representation at the Annual Meeting regardless of whether you attend in person. Please review the instructions on page 2 of the attached Proxy Statement regarding your voting options. By Order of the Board of Directors /s/ Elias Nader Elias Nader Secretary YOUR VOTE IS VERY IMPORTANT Whether or not you plan to attend the Annual Meeting of Shareholders, we urge you to vote and submit your proxy. You may vote over the internet, by telephone or by mail (if you request a paper copy of the proxy materials and wish to vote by mail). Please review the instructions under the section entitled “How do I vote my shares?” of the attached proxy statement regarding each of these voting options. Sigma Designs, Inc. PROXY STATEMENT Annual Meeting of Shareholders July 26, 2013 This proxy statement is being furnished to shareholders of Sigma Designs, Inc. in connection with the solicitation of proxies by our Board of Directors for use at our 2013 Annual Meeting of Shareholders, which is described below. INTERNET AVAILABILITY OF ANNUAL MEETING MATERIALS Under Securities and Exchange Commission (“SEC”) rules, we have elected to make our proxy materials available to our shareholders over the internet, rather than mailing paper copies of those materials to each shareholder. On or about June 6, 2013, we mailed to our shareholders a Notice of Internet Availability of Proxy Materials (the “Notice”) directing shareholders to a web site where they can access our 2013 Proxy Statement and 2013 Annual Report to Shareholders and view instructions on how to vote via the internet or by phone. If you received the Notice and would like to receive a paper copy of the proxy materials, please follow the instructions printed on the Notice to request that a paper copy be mailed. References to “the Company,” “we,” “us” or “our” throughout this proxy statement mean Sigma Designs, Inc. QUESTIONS AND ANSWERS ABOUT THE ANNUAL MEETING Q: When and where will the Annual Meeting be held? The 2013 Annual Meeting of Shareholders will be held on July 26, 2013, at 2:00 p.m., Pacific Time, at our principal executive offices, which are located at 1778 McCarthy Blvd., Milpitas, California. Q: What items will be voted on at the Annual Meeting? As to all holders of our common stock, the purpose of the Annual Meeting is to: • Elect five directors; and • Ratify the appointment of Armanino LLP as our independent registered public accounting firm for fiscal year 2014; and • To hold an advisory vote on our executive compensation for our named executive officers. We will also transact any other business that may properly come before the Annual Meeting or at any adjournments or postponements of the Annual Meeting. Q: How does the Board recommend that I vote? Our Board unanimously recommends that you vote: • FOR each director nominee; • FOR the ratification of the appointment of Armanino LLP as our independent registered public accounting firm for fiscal year 2014; and • FOR the executive compensation of our named executive officers. Q: Who is entitled to vote at the Annual Meeting? Shareholders who owned shares of our common stock at the close of business on May 28, 2013, the record date for the Annual Meeting, may vote at the Annual Meeting. 1 Q: How do I vote my shares? You may vote your shares in one of several ways, depending upon how you own your shares. Shares registered directly in your name with Sigma Designs (through our transfer agent, Computershare): • Via Internet: Go to www.investorvote.com/SIGM and follow the instructions. You will need to enter the Control Number printed on the Notice you received or if you received printed proxy materials, by following the instructions provided with your proxy materials and on your proxy card or voting instruction card. • By Telephone: Call toll-free 800-652-8683and follow the instructions. You will need to enter the Control Number printed on the Notice you received or if you requested printed proxy materials, by following the instructions provided with your proxy materials and on your proxy card or voting instruction card. • In Writing: If you received printed proxy materials in the mail and wish to vote by mail, complete, sign, date, and return the proxy card in the envelope that was provided to you, or provide it or a ballot distributed at the Annual Meeting directly to the Inspector of Election at the Annual Meeting when instructed. Shares of common stock held in “street” or “nominee” name (through a bank, broker or other nominee): • You may receive a Notice of Internet Availability of Proxy Materials or a separate voting instruction form from your bank, broker or other nominee holding your shares. You should follow the instructions in the Notice or voting instructions provided by your broker or nominee in order to instruct your broker or other nominee on how to vote your shares. The availability of telephone or internet voting will depend on the voting process of the broker or nominee. To vote in person at the Annual Meeting, you must obtain a proxy, executed in your favor, from the holder of record. • If you own shares in “street name” through a broker and do not instruct your broker how to vote, your broker may not vote your shares on proposals determined to be “non-routine.”Of the proposals included in this proxy statement, the proposal to ratify the appointment of Armanino LLP as our independent registered public accounting firm for the fiscal year 2014 is considered to be “routine.”Each of the other proposals is considered to be a “non-routine” matter.Therefore, if you do not provide your bank, broker or other nominee holding your shares in “street name” with voting instructions, those shares will count for quorum purposes, but will not be counted as shares present and entitled to vote on the election of directors or the say-on-pay vote.
